Per Curiam:
The injury of which the plaintiff complains was so clearly the result of his own negligence that it was not error in the court below to direct a verdict for the defendant. The entrance to the dance-room, in Wilcox Hall, was by a lighted hall and stairway which was well known to the plaintiff. There was, therefore, a safe way to go and come, and had he followed it, he would have suffered no harm. He saw proper to leave this way and step through a door into the dark, upon a platform, under the belief that the platform was protected by a railing. In this he was unfortunately mistaken, and he fell and was injured. The owner of the platform owed him no duty of protecting it. He was going where, strictly speaking, he had no right to go, and must be taken to have assumed the risk.
Judgment affirmed.